 



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.24

Manufacturing and Supply Agreement

     This Manufacturing and Supply Agreement (the “Agreement”) is entered into
as of the 18th day of September, 2002 (the “Effective Date”), by and between
BUYER Corporation, a Delaware corporation with its principal offices at 990
Almanor Avenue, Sunnyvale, CA 94085, (“BUYER””) and HANA Microelectronics, a
corporation with is principal offices at 10/4 MOO 3, Vipavadee Road, Bangkok,
Thailand(“Manufacturer”).

Recitals

     Whereas, BUYER desires to engage Manufacturer to manufacture, assemble,
test, label, package, and ship certain Products (as defined below); and

     Whereas, Manufacturer wishes to provide such services.

     Now Therefore, in consideration of the mutual covenants and conditions
contained in this Agreement, the parties agree as follows.

Agreement



1.   Definitions



  1.1   “Approved Process” is defined in Section 6.2.     1.2   “Confidential
Information” of a party means any and all technical or non-technical information
related to the past, current or proposed operations, products, technology,
services and business of such party (“Discloser”) that is disclosed (whether
orally, visually or through any tangible medium) to the other party
(“Recipient”), or to which the Recipient may gain access in the performance of
this Agreement, and that the Discloser designates as being confidential or
which, under the circumstances of disclosure, would reasonably be considered to
be confidential. The parties agree that the Specifications and any other
information relating to the BUYER Technology shall be BUYER’s Confidential
Information whether or not so designated at the time of disclosure. Confidential
Information will not include any information that the Recipient can document:
(a) is or subsequently becomes (through no improper action or inaction by the
Recipient) generally available to the public; (b) was already in the Recipient’s
possession or known by the Recipient prior to receipt from the Discloser;
(c) was rightfully disclosed to the Recipient by a third party free of any
obligation of confidence; or (d) is independently developed by the Recipient
without reference to the Confidential Information of the Discloser.

 



--------------------------------------------------------------------------------



 



  1.3   “BUYER-Supplied Components” is defined in Section 5.2(b).     1.4  
“BUYER Technology” means BUYER’s proprietary technology relating to the Products
and their design and manufacture, including without limitation the
Specifications, and all Intellectual Property embodied in any of the foregoing.
    1.5   “Engineering Change” is defined in Section 6.1.     1.6   “Indemnified
Party” is defined in Section 13.4.     1.7   “Indemnifying Party” is defined in
Section 13.4.     1.8   “Intellectual Property” means copyrights, patents, trade
secrets and mask works, whether or not registered, filed, applied for or the
like, and all related rights and all tangible and intangible works,
manifestations and aspects of same existing as of the Effective Date and created
or coming into existence during the term of this Agreement. As used herein,
“patents” includes all inventions, invention disclosures, provisional
applications, applications, letters patent and all foreign counterparts and
foreign equivalents of same, and any and all divisions, continuations,
continuations-in-part, revisions, renewals, reissues, extensions and like of the
foregoing.     1.9   “Manufacturing Capability” is defined in Section 3.2.    
1.10   “Manufacturing Facility” is defined in Section 2.3.     1.11  
“Manufacturing Metrics” is defined in Section 7.8.     1.12   “MMIC” means
monolithic microwave integrated circuit.     1.13   [ * ] is defined in
Section 5.2(a).     1.14   “Product Quality Criteria” is defined in Section 7.1.
    1.15   “Product” means any BUYER product or product family set forth in a
Project Appendix.     1.16   “Product Warranty” is defined in Section 12.1.    
1.17   “Project Appendix” is defined in Section 2.1.     1.18   “Purchase Order”
is defined in Section 8.2(a).

_________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



  1.19   “Specifications” means the specifications and software for the design,
performance and manufacturability characteristics of a Product, including any
modifications, improvements or enhancements thereto that are made by the parties
under this Agreement.     1.20   “Testing Capability” is defined in Section 4.1.
    1.21   “Third-Party Proprietary Right” is defined in Section 13.1.



2.   Engagement of Manufacturer



  2.1   Project Appendices. From time to time the parties may mutually agree
upon one or more Products that will be subject to the terms and conditions of
this Agreement. The specifics about any individual Product shall be set forth in
an appendix to this Agreement (each, a “Project Appendix”). Upon execution by
both parties of any Project Appendix, such Project Appendix shall become a part
of this Agreement. In the event of a conflict between any term of the main body
of this Agreement and a Project Appendix, the term of the Project Appendix will
prevail only with respect to that Project Appendix.     2.2   Manufacture of
Products for BUYER. BUYER hereby engages Manufacturer, on a non-exclusive basis,
to manufacture, assemble, inspect, test, label, package, and ship the Products,
in accordance with the terms of this Agreement, solely for sale to BUYER.
Manufacturer acknowledges and agrees that BUYER shall have the right, either on
its own or through use of a third party, to obtain the same services as provided
by Manufacturer hereunder.     2.3   Manufacturing Facility. Manufacturer will
fulfill its obligations under this Agreement solely at a facility designated and
approved in writing by BUYER (the “Manufacturing Facility”).     2.4  
Exclusivity of Production. Manufacturer hereby undertakes to supply Products to
BUYER and to allocate sufficient of its facilities, resources, capital
equipment, materials, tools and labor to enable it to deliver the Products in
the quantities required by BUYER. Manufacturer will manufacture the Products
exclusively for BUYER and will not sell or otherwise provide Products to any
other person, firm or company without BUYER’s prior written approval. Except as
provided in Section 13.2, nothing in this Agreement is intended to grant to
Manufacturer a license to the Products or to any of the BUYER Technology or
Intellectual Property.     2.5   Non-Delegable Responsibility. Manufacturer
acknowledges that BUYER has elected to partner with Manufacturer for the
manufacture of Products due to BUYER’s understanding of Manufacturer’s unique
skill in manufacturing similar products. Therefore, Manufacturer’s rights and
obligations under this Agreement may not be subcontracted or assigned to

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



      any third party or successor entity without the express written consent of
BUYER. In the event BUYER provides such consent, Manufacturer shall remain
wholly responsible to BUYER for the acts or omissions of any approved third
party or successor entity.     2.6   Business Reviews. Manufacturer and BUYER
executive management team members agree to meet frequently during the term of
this Agreement to discuss in good faith the status of this Agreement, new
business opportunities and other relevant issues. This is in addition to the
regularly scheduled metric reviews with BUYER’s on site personnel.



3.   Phase One — Demonstration of Manufacturing Capability



  3.1   Product Design and Development. BUYER will design and develop Products
in its facility in the United States.     3.2   Manufacturing Capability. Once
any Product designed and developed by BUYER has reached a mutually agreeable
level of manufacturing maturity, Manufacturer will take all actions necessary to
demonstrate that Manufacturer has the capability to manufacture such Product
(“Manufacturing Capability”).     3.3   BUYER Responsibilities. To enable
Manufacturer to demonstrate Manufacturing Capability, BUYER will:



  (a)   Procure, inspect and deliver to Manufacturer all parts and components,
not defined in 3.4.a, for the Product     (b)   Deliver to Manufacturer the
Specifications for the Product;     (c)   Test any units of Product delivered by
Manufacturer to BUYER to ensure such units conform to the Specifications; and  
  (d)   Provide feedback to Manufacturer.     (e)   Provide serial numbers of
the modules to be used in tracking the modules in BUYER’s facility.



  3.4   Manufacturer Responsibilities. To demonstrate Manufacturing Capability,
Manufacturer will:



  (a)   Supply the materials such as epoxy, wire, assembly fixtures, and
packaging material.     (b)   Manufacture, assemble, label, package and supply
at least [ * ] of Product that conform to the Specifications and Product Quality
Criteria;

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



  (c)   Take such action as required by the feedback provided by BUYER.    
(d)   Manufacturer will package and ship modules to BUYER.



  3.5   Failure to Demonstrate Manufacturing Capability. If Manufacturer fails
to demonstrate Manufacturing Capability within a period of [ * ] after delivery
by BUYER to Manufacturer of the Specifications and raw materials for the
Product, BUYER will have the right to terminate this Agreement immediately upon
written notice to Manufacturer.



4.   Phase Two — Demonstration of Ramping assembly and test capability



  4.1   Assembly and Test Capability. Upon successful demonstration by
Manufacturer of Manufacturing Capability, Manufacturer will take all actions
necessary to demonstrate to BUYER that Manufacturer has the capacity to
independently test each unit of Product to ensure such unit conforms to the
Specifications and Product Quality Criteria.



  4.2   BUYER Responsibilities. To enable Manufacturer to demonstrate Testing
Capability, BUYER will:



  (a)   Procure, inspect and deliver to Manufacturer all parts and components
for the Product;     (b)   Provide appropriate training to Manufacturer’s
personnel; provided, however, that: (i) such training shall take place at
BUYER’s facilities, (ii) such training shall not exceed a period of [ * ] and
(iii) Manufacturer shall be responsible for the [ * ], and BUYER will be
responsible for [ * ] by Manufacturer’s test engineers and other personnel in
connection with attending such training;     (c)   Test any units of Product
delivered by Manufacturer to BUYER to ensure such units conform to the
Specifications and Product Quality Criteria; and     (d)   Provide feedback to
Manufacturer.     (e)   Provide test equipment to the manufacturer.     (f)  
Set up test equipment and train personnel.



  4.3   Manufacturer Responsibilities. To demonstrate Testing Capability
Manufacturer will:



  (a)   Supply the materials such as epoxy, wire, assembly fixtures, and
packaging material.

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



  (b)   Manufacture, assemble, label, package and supply to BUYER, all in
conformance with the Specifications and Product Quality Criteria, the number of
units of Product upon which the parties mutually agree;     (c)   Test units of
Product prior to delivery to BUYER to ensure such units conform to the
Specifications and Product Quality Criteria; and provide the test data.    
(d)   Take such action as required by the feedback provided by BUYER, including,
reworking any units of Product returned to Manufacturer as non-conforming.    
(e)   Assist BUYER in establishing an interface between the ATE and BUYER via
the Internet to allow BUYER personnel to review the test results.     (f)  
Manufacturer will package and ship modules to BUYER.



5.   Phase Three – Turnkey Manufacturing Solution



  5.1   Generally. Upon successful Completion of Phase Two by Manufacturer of
Manufacturing Capability and Testing Capability for a Product, Manufacturer will
provide full turnkey manufacturing of that Product by manufacturing, assembling,
testing and shipping Product directly to BUYER’s customers and by
troubleshooting and repairing any non-conforming Product that is returned by an
BUYER customer.



  5.2   BUYER Responsibilities



  (a)   Supply of [ * ]. Unless any Project Appendix specifies otherwise, BUYER
is responsible for procuring and supplying to Manufacturer [ * ] called for by
the Specifications for any unit of Product purchased by BUYER under this
Agreement. BUYER acknowledges that, during Manufacturer’s manufacture and
assembly of Product, a [ * ] (the [ * ]). BUYER therefore also agrees to procure
and supply to Manufacturer those [ * ] that are [ * ]. In the event that
Manufacturer requires [ * ] in excess of those procured and supplied by BUYER
hereunder, Manufacturer will be responsible for [ * ], such [ * ]. The parties
will mutually agree in good faith upon the [ * ] for [ * ] as defined in
Schedule 2 of the Logistics Appendix. BUYER will periodically review
Manufacturer’s [ * ] to ensure that Manufacturer, at all times, has sufficient
inventory.     (b)   Supply of Other Components. If any Project Appendix
specifies that BUYER is responsible for procuring and supplying to Manufacturer
any other Product component(s) (“BUYER-Supplied Components”), BUYER will procure
and supply such BUYER-

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



      Supplied Components to Manufacturer on the terms set forth in Schedule 2
of the Logistics Appendix. BUYER and Manufacturer will periodically review
Manufacturer’s inventory of BUYER-Supplied Components to ensure that
Manufacturer, at all times, has sufficient inventory.



  5.3   Manufacturer Responsibilities



  (a)   Product Manufacture, Assembly and Testing. Manufacturer will
manufacture, assemble and test each unit of Product ordered by BUYER hereunder
strictly in conformance with the Specifications and Product Quality Criteria.  
  (b)   Procurement of Materials. Manufacturer will procure all materials,
except any BUYER-Supplied Components, necessary for Manufacturer to fulfill its
obligations under this Section 5. In connection therewith, Manufacturer and
BUYER will work together in good faith to enable Manufacturer to assume existing
purchase orders submitted by BUYER to third-party suppliers of such materials.
Manufacturer will be responsible for providing traceability to the materials
used by Manufacturer and will provide such information to BUYER (or its
representatives) promptly upon request.. [ * ].     (c)   Shipping of modules.
Manufacturer will provide ESD protective packaging and preservation methods for
products to assure that products will not be damaged in shipment and storage and
when applicable, as required and instructed by BUYER. Prices for the products
shall include the [ * ] during transportation. The manufacturer will be
responsible for any damage that the products may suffer due to improper packing.
Shipments shall be [ * ].

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



6.   Engineering and Process Changes



  6.1   Engineering Changes. BUYER may, by written request to Manufacturer,
request that Manufacturer incorporate a modification in the Specification or
Product Quality Criteria (an “Engineering Change”). Such a request will include
a description of the proposed change sufficient to permit Manufacturer to
evaluate its feasibility and the proposed effect on quality, reliability,
performance, cost, and serviceability. As soon as possible, but in any event
within [ * ] after such request, Manufacturer will advise BUYER of the terms and
conditions under which BUYER may implement the Engineering Change requested, if
any. Manufacturer’s evaluation will be in writing and will state the cost
savings or increase, if any, expected to be created by the Engineering Change
and its effect on the performance, quality, reliability, safety, appearance,
dimensions, tolerance, inventory cost and lead time.evaluation by Manufacturer
will be deemed conditional only, and any increase or decrease in the purchase
price, or revision of delivery schedule, or both, requires a written agreement
between BUYER and Manufacturer, to be negotiated in good faith. If Manufacturer
fails to issue such a written evaluation within the [ * ] period specified
above, Manufacturer will be deemed to have accepted such Engineering Change and
any claim by Manufacturer for a price adjustment resulting from the Engineering
Change will be [ * ]. If an Engineering Change is agreed to by the parties, the
Specifications and/or Product Quality Criteria, as applicable, will be amended
as required.
[ * ]     6.2   Process Changes. Manufacturer shall not change, without written
approval from BUYER, in any manner the manufacturing process employed by
Manufacturer in connection with establishing Manufacturing Capacity and Testing
Capacity (the “Approved Process”). If Manufacturer proposes a change to the
Approved Process, Manufacturer shall, at its own expense, build sample units of
Product using such changed process and bear the cost of qualification of the
Process and/or Product in accordance BUYER’s qualification procedure ([ * ]).
Manufacturer shall not employ the changed process until BUYER approves such
changed process in writing, at which time the changed process shall become the
Approved Process.     6.3   Material Changes.         If changes are proposed,
BUYER agrees to evaluate in a timely manner.

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



7.   Quality Control.       In connection with fulfilling its obligations under
this Agreement, Manufacturer will comply, at all times, with the quality control
provisions set forth in this Section 7.



  7.1   Manufacturer warrants that it shall manufacture the parts strictly in
accordance with the Specifications, Quality requirements, and the Workmanship
standards.     7.2   Manufacturer will provide a list of all material suppliers
prior to the start of production. Manufacturer shall not change material
suppliers without written consent of BUYER.     7.3   Manufacturer shall not
transfer the manufacture of the parts to another of its factories without the
written consent of BUYER.     7.4   Manufacturer shall provide units to BUYER to
qualify the manufacturing process. Once the product and the process has been
approved by BUYER’s quality assurance group, that production baseline is
considered frozen.     7.5   Manufacturer agrees that at all times while this
Agreement is in effect, Manufacturer will maintain a quality assurance system
equal or superior to ISO 9002. Any formal change in the ISO status or findings
from a survey shall be reported to BUYER within one month of any change.    
7.6   Manufacturer will permit BUYER, its employees and/or it’s customers, to
enter the Manufacturing Facility at all reasonable times for the purpose of
inspecting and testing the Products and to check the materials and the method of
manufacture, assembly, labeling, testing and packaging of Product in order to
ensure that such conform to the Specifications and Product Quality Criteria. All
Products supplied hereunder will be subject to inspection and test by BUYER to
the extent practicable at all times and places during and after the period of
manufacture.     7.7   Facility Surveys:



  (a)   BUYER reserves the right with reasonable notice, to inspect
manufacturer’s facility, quality control procedures both prior to the first
delivery and periodically thereafter.     (b)   Manufacturer agrees to deliver
to BUYER, within [ * ] from the effective date of the agreement, a detailed
disaster recovery plan.     (c)   Manufacturer agrees to prompt implementation
of the recovery plan to resume the performance of its obligation.



  7.8   Manufacturing Metrics. To ensure quality and customer service,
Manufacturer will establish and use a standard set of manufacturing metrics
(“Manufacturing Metrics”) through which Manufacturer will

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



      attempt continually to improve yields and delivery accuracy and to reduce
costs and defect rates. The Manufacturing Metrics shall be made immediately
available upon request, and to include, at a minimum, information concerning:
(a) Product inventory (finished goods, work-in-progress and raw materials);
(b) yield (at various production points) and improvement plans for yield;
(c) delivery accuracy; (d) returns (number of units, repair time); (e) fault
statistics (most frequent defects found, faulty parts, cause and corrective
action); (f) failure rates (assembly, first pass test, final test, final
inspection, labeling, packaging, shipping and improvement plans for each of the
foregoing). On a regular basis (but [ * ]), Manufacturer will: (a) provide BUYER
with copies of the Manufacturing Metrics; and (b) engage in status reviews
concerning the Manufacturing Metrics.     7.9   Access to Information;
Corrective Action. In order to confirm that Manufacturer is fulfilling its
obligations under this Agreement, Manufacturer will maintain at the
Manufacturing Facility all information required to be compiled under this
Section 7. Manufacturer will provide BUYER, upon reasonable notice and during
normal working hours, access to such information. Should BUYER determine, based
upon a review of the Manufacturing Facility or any such information, that
Manufacturer is failing to meet its quality control obligations under this
Section 7, BUYER will notify Manufacturer in writing. Manufacturer will be
entitled to comment on such findings and will thereafter, [ * ], take all
corrective actions necessary to regain compliance.



8.   Forecasts; Purchase Orders.



  8.1   Forecasts. Based upon orders for Product that BUYER receives from its
customers, BUYER will, on a [ * ] basis, submit to Manufacturer a non-binding, [
* ], fax, or electronic forecast of the number of units of Product expected to
be ordered by BUYER. Refer to Logistic Appendix , Section 2.

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



  8.2   Purchase Orders:



  (a)   Submission. From time to time, BUYER will submit written or electronic
purchase orders to Manufacturer for [ * ] build quantities of Products (each, a
“Purchase Order”) that BUYER wishes to purchase from Manufacturer hereunder. Any
such purchase order shall contain those details upon which the parties mutually
agree.     (b)   Acknowledgment. Manufacturer will respond to any Purchase Order
with: (i) a written or electronic Purchase Order confirmation statement
(including quantity and ship date) and (ii) an actual ship date confirmation
statement (which shall include the packing list) upon shipment of the ordered
Product. The terms and conditions in this Agreement shall supersede and replace
all preprinted form terms and conditions set forth on any Purchase Order
acknowledgment.



  (i)   Manufacturer shall acknowledge purchase order within 24 hours from the
receipt of the order.     (ii)   If such acknowledgement is not made,
alternative communication method will be employed.     (iii)   Manufacturer
shall use its best endeavors to supply the parts in accordance with the
Logistics Appendix.     (iv)   Manufacturer shall use reasonable efforts to meet
any quantities exceeding such estimates.



  (c)   Revision. BUYER will have the right, without penalty, to reschedule the
volume as defined in forecasting principle , Section 2 of the Logistics
Appendix.     (d)   Cancellation. BUYER may, in its sole discretion, cancel all
or any part of any Purchase Order by providing written notice to Manufacturer at
least [ * ] prior to the scheduled shipment date without incurring any
cancellation charges.



  (i)   BUYER may, by written notice not less than [ * ] prior to delivery,
reschedule the respective delivery to take place within a [ * ] of the intended
date.     (ii)   BUYER may, by written notice not less than [ * ] prior to
intended delivery, cancel the respective delivery.

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



9.   MATERIAL LIABILITY       BUYER agrees to be responsible for any raw
material purchased as defined in the Logistics Appendix, Section 3.3.



10.   Shipment and Delivery



  10.1   Packaging. Manufacturer will package the Products according to BUYER’s
approved packaging specifications. In the absence of specific instructions from
BUYER, Manufacturer will ship and package the Products in accordance with
current industry standards.     10.2   Delivery. Manufacture will ship all
Product to the destination designated by BUYER in the applicable Purchase Order.
Any shipment of Product shall be made [ * ]. Unless a Purchase Order specifies
the name of a carrier, Manufacturer will select the carrier. Manufacturer will
bear the risk of loss until such time as [ * ], at which time the risk of loss
will be borne by BUYER or the party to whom the order is being shipped. The
parties agree that title to the Products will pass at the time that [ * ]. Any
claims for damage or loss in transit will be placed by [ * ]. All shipments will
be shipped by [ * ], such freight will be subsequently billed to [ * ] for such
freight. At BUYER’s request, Manufacturer will insure the shipments against
damage to or loss of Products. Any shipping insurance so provided by
Manufacturer will [ * ] for such expense.     10.3   Anticipated Delays.
Manufacturer shall immediately notify BUYER in writing of any anticipated delay
in meeting the agreed shipment date, stating the reasons for the delay. If
Manufacturer fails to meet any agreed shipment date, then Manufacturer shall be
responsible for paying any express delivery rates applicable to shipment of the
Products at issue, in addition to any other remedies available to BUYER
permitted by this Agreement. Products shipped by Manufacturer in advance of a
scheduled shipment date and without BUYER’s prior approval and any partial or
incomplete shipments [ * ]. No shipment will be deemed complete until all
ordered units have been delivered and accepted. [ * ] payment or other
obligations of BUYER will [ * ].     10.4   Late Deliveries. If Manufacturer
determines that Manufacturer will not be able to meet the scheduled shipment
date, Manufacturer shall immediately notify BUYER orally and in writing of
Manufacturer’s inability to meet the shipment date. Concurrently with its
notification to BUYER, Manufacturer shall supply a recovery release schedule,
which shall include overnight shipping or expatiated shipping, and thereafter
take all appropriate actions to comply with the recovery release schedule. If
late delivery is determined to be Manufacturer’s fault, then compensation shall
be negotiated by both parties.     10.5   Non-Conforming Product. If, as a
result of Manufacturer’s inability to deliver Product that conform to the
Specifications and Product Quality

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



      Criteria, BUYER establishes a procedure for inspecting Product prior to
shipment to customers, Manufacturer shall reimburse to BUYER the costs and
expenses incurred by BUYER in connection with performing such inspections.
Furthermore, if Manufacturer delivers directly to any BUYER customer any Product
that does not strictly conform to the Specifications and Product Quality
Criteria specified by BUYER, Manufacturer shall replace / rework those defective
units at Manufacturer’s cost.



  (a)   BUYER may inspect parts upon delivery to ascertain correct quantities
and any damage or deviation from the order.     (b)   Manufacturer agrees to
replace all damaged or incorrect parts and ship out within [ * ].     (c)  
BUYER or its customer, may use statistical sampling methods in the incoming
inspection. If the parts do not pass this inspection, buyer has the right;



  (i)   To reject the entire delivery lot.     (ii)   To demand replacement are
shipped within [ * ].     (iii)   Terminate the respective order.



  (d)   BUYER may sort the shipment to find acceptable parts, manufacturer to
compensate

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



11.   Payment Terms



  11.1   Payments. Payment to be in [ * ]. Provided Manufacturer is in
compliance with the terms and conditions of this Agreement, BUYER shall pay
Manufacturer the purchase price for the Products as stated in the relevant
Project Appendix. Such amount shall be payable [ * ] from date of Manufacturer’s
invoice. If BUYER disputes any portion of any invoice, then BUYER will pay the
undisputed portion according to this Agreement and shall promptly inform
Manufacturer of the nature of the dispute. The parties will use their best
efforts to resolve the dispute promptly



  (a)   All payments conditional on the following;



  (i)   Manufacturer has delivered the full quantities of the parts ordered.
Partial shipments can be acceptable if prior written consent is received.    
(ii)   Delivered parts strictly conform to the Specifications and Workmanship
standards.



  (b)   BUYER is entitled to [ * ] in respect of delivery of complete order.    
(c)   [ * ], then the manufacturer is entitled to invoice BUYER for the
delivered quantity.



  11.2   Taxes and Duties. Except as otherwise provided in this Agreement, BUYER
agrees to pay any sales, use, import or export, value added or similar tax or
duty relating to any Product delivered pursuant to the terms of this Agreement,
other than those based on Manufacturer’s net income. If a resale certificate or
other certificate or document of exemption is required in order to exempt
Product from any such liability, Manufacturer will promptly execute and furnish
such document or certificate to BUYER. In the event that there is any change in
“free trade zone” status, [ * ].

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



12.   Product Warranties and Disclaimers



  12.1   Product Warranty. Manufacturer warrants to BUYER that: (a) upon
delivery, each unit of Product will be free and clear of any lien or
encumbrance; (b) each unit of Product will conform in all material respects to
the Specifications and Product Quality Criteria; and (c) each unit of Product
will be free from defects in workmanship and materials under ordinary and proper
use for [ * ] from the date Manufacturer ships the Product to BUYER or BUYER’s
customer (the “Product Warranty”). The warranty provided shall include that each
part supplied shall;



  (a)   Be new, unused and in good working order and     (b)   Be free from all
defects in materials and workmanship, excluding defects in the design     (c)  
Strictly conform to the Specifications and Quality Requirements.     (d)   If
the Manufacturers Failure Analysis Report determines the product defect is due
to handling or installation damages or improper use, the cost of the repair will
be the responsibility of the customer.



  12.2   Warranty Service. If any unit of Product breaches the Product Warranty,
Manufacturer will either repair or replace, at Manufacturer’ option, or by
mutual agreement of the parties credit BUYER for, the breaching unit of Product.
The Product Warranty will apply (and the [ * ] period will recommence) to all
Products supplied by Manufacturer to replace defective Products.     12.3   [ *
]. Notwithstanding any time limitations set forth in this Section 11,
Manufacturer will [ * ], at [ * ], any unit of Product that [ * ] so that the [
* ] at the [ * ] customary in the industry.     12.4   Repair/Replacement
System. Manufacturer will be solely responsible for establishing a system for
receiving, troubleshooting and repairing all Products manufactured by
Manufacturer and returned to Manufacturer by BUYER or any BUYER customer, within
the Product Warranty period of [ * ]. [ * ].     12.5   Reporting. Manufacturer
shall provide BUYER with [ * ] reports containing data relating to any unit of
Product returned to Manufacturer for repair or replacement. Such data shall
include: (a) the identification and serial number of each repaired or replaced
unit; (b) a description of the actions taken by Manufacturer to repair or
replace the Product; (c) whether such repair or replacement was made under the
Product

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



      Warranty; and (d) the price charged for such repair or replacement if not
made under the Product Warranty. Such data shall also be available to designated
BUYER employee or agent who inspects the Manufacturing Facility under the terms
of this Agreement (upon the consent of Manufacturer).



13.   Indemnification



  13.1   Infringement Indemnification by Manufacturer. Subject to the terms and
conditions of this Agreement, Manufacturer will indemnify, defend and hold BUYER
harmless from and against any damages, liabilities, costs and expenses
(including reasonable attorney’s fees) actually paid by BUYER in settlement of,
or held against BUYER arising out of, a claim that: (a) the use or sale of any
Product infringes a patent, copyright, trade secret or other proprietary right
of a third party (a “Third-Party Proprietary Right”), to the extent such claim
is based upon modifications to the Product, Specifications or Product Quality
Criteria made by Manufacturer, or (b) the manufacturing process used by
Manufacturer to produce the Product infringes any Third-Party Proprietary Right.
    13.2   Infringement Indemnification by BUYER. Subject to the terms and
conditions of this Agreement, BUYER will indemnify, defend and hold Manufacturer
harmless from and against any damages, liabilities, costs and expenses
(including reasonable attorney’s fees) actually paid by Manufacturer in
settlement of, or held against Manufacturer arising out of, a claim that the
manufacture or use of any Product infringes a Third-Party Proprietary Right, to
the extent such claim is based upon the manufacture or use of a Product made in
accordance with the Specifications and Product Quality Criteria.     13.3  
Product Liability. Subject to the terms and conditions of this Agreement,
Manufacturer will indemnify, defend and hold BUYER harmless from and against any
damages, liabilities, costs and expenses (including reasonable attorney’s fees)
actually paid by BUYER in settlement of, or held against BUYER arising out of, a
claim by a third party for personal injury or property damage which arises out
of (a) a defect in the manufacture of any Products by Manufacturer or (b) the
negligent act or omission of Manufacturer with regard to the Products. Any
settlement will be mutually agreed by both parties     13.4   Indemnification
Procedure. A party seeking indemnification under this Agreement (the
“Indemnified Party”) will (a) give the other party (the “Indemnifying Party”)
notice of such claim, (b) cooperate with the Indemnifying Party, at the
Indemnifying Party’s expense, in the defense of such claim, and (c) give the
Indemnifying Party the right to control the defense and settlement of any such
claim, except that the Indemnifying Party will not enter into any settlement
that affects the Indemnified Party’s

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



      rights or interest without the Indemnified Party’s prior written approval.
The Indemnified Party will have no authority to settle any claim on behalf of
the Indemnifying Party.



14.   Intellectual Property



  14.1   Design is proprietary to BUYER.     14.2   Manufacturer does not have
any right to manufacture and/or sell this product to third parties.     14.3  
Ownership of the copyright in all drawings, specifications, data, software and
other material provided shall remain with BUYER.     14.4   Manufacturer does
not have the right to mention or present information about BUYER to other
parties without written consent from BUYER.     14.5   Manufacturer may need to
declare BUYER’s name for custom’s or governmental purposes.     14.6   Ownership
of BUYER Technology. The BUYER Technology, will be the exclusive property of
BUYER, and shall automatically be included under the license granted to
Manufacturer under Section 14.7. Manufacturer assigns to BUYER all ownership
rights in any improvements and developments, funded by BUYER, in, derivatives of
and modifications to the products or the BUYER Technology, including all related
Intellectual Property, that are created by either party alone or jointly during
the term of this agreement.     14.7   License to BUYER Technology. Subject to
the terms and conditions of this Agreement, BUYER hereby grants to Manufacturer
a revocable, royalty-free, non-exclusive, fully-paid and nontransferable license
under the Intellectual Property in and to the BUYER Technology solely as
necessary to permit Manufacturer to perform its obligations under this
Agreement.

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



15.   Limitation of Liability.       To the extent permitted by applicable law,
in no event will either party be liable under this Agreement for any indirect,
incidental, special or consequential damages, including loss of profits,
incurred by the other party, whether in an action in contract, tort or based on
a warranty, even if the party has been advised of the possibility of such
damages. The foregoing limitations shall not apply to Manufacturer’s liability
under Sections 13 (Indemnification) or to a breach by Manufacturer of its
obligations under Section 16 (Confidentiality).   16.   Confidentiality



  16.1   Restrictions on Use and Disclosure. Recipient agrees to hold the
Discloser’s Confidential Information in strict confidence, and use such care and
take such precautions to protect such Confidential Information as it employs to
protect its own Confidential Information (but in no case less than reasonable
precautions). Except as expressly set forth herein, Recipient may not disclose
Discloser’s Confidential Information or any information derived therefrom to any
third party. Recipient agrees not to use Discloser’s Confidential Information
for any purpose other than as necessary to fulfill Recipient’s obligations or
exercise its rights under this Agreement. Recipient will permit access to the
Confidential Information of the Discloser only to Recipient’s employees and
authorized representatives who are bound by obligations of confidentiality
substantially similar to, and no less restrictive than, those contained herein.
Recipient agrees to take all reasonable steps to ensure that the Discloser’s
Confidential Information is not disclosed or distributed by its employees or
agents in violation of the terms of this Agreement. Recipient agrees to advise
the Discloser promptly if Recipient is aware or suspects that the security of
the Discloser’s Confidential Information has or may be compromised in any way.  
  16.2   Required Disclosure. The restrictions of Section 16.1 will not operate
to prevent disclosures of Confidential Information required by any law or
regulation, or in response to a valid order by a court of competent jurisdiction
or other governmental authority; provided, however, that: (a) Recipient provides
the Discloser with prompt written notice of such pending disclosure, if
reasonable under the circumstances, in order to provide the Discloser with an
opportunity (at its own expense) to object to the disclosure, or to seek
confidential treatment or other protective measures to preserve, to the extent
possible, the confidentiality of the Confidential Information and (b) reasonably
cooperates with Discloser in connection therewith.

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



  (a)   Manufacturer agrees that the use of BUYER’s name as a reference is
strictly forbidden.



  16.3   Injunctive Relief. The Recipient acknowledges that the Discloser’s
Confidential Information constitutes valuable trade secrets of the Discloser.
Recipient acknowledges that any unauthorized use or disclosure of Discloser’s
Confidential Information would cause Discloser irreparable harm for which
Discloser’s remedies at law would be inadequate. Accordingly, Recipient
acknowledges and agrees that if any such unauthorized use or disclosure occurs,
the Discloser will be entitled, in addition to any other remedies available to
it at law or in equity, to seek the issuance of injunctive or other equitable
relief.     16.4   No Rights Granted. Except as otherwise provided in this
Agreement, the Recipient acquires no license or other rights to any Confidential
Information of the Discloser, including, without limitation, any right that has
issued or may issue based upon such Confidential Information. All Confidential
Information and materials furnished to the Recipient by the Discloser, and all
copies thereof made by the Recipient, will remain the property of the Discloser.



17.   Termination



  17.1   Term. This Agreement will commence on the Effective Date and unless
terminated in accordance with Section 17.2 or 17.3, will continue for a period
of eighteen (18) months. Thereafter, this Agreement will automatically renew for
successive one (1)-year periods unless either party notifies the other party in
writing of its intention to not renew this Agreement at least ninety (90) days
prior to the expiration of the then-current term.     17.2   Termination for
Convenience. Either party may terminate this Agreement without cause upon one
hundred twenty (120) days written notice to the other party.     17.3  
Termination for Cause. Either party may terminate this Agreement upon written
notice to the other party if such the party breaches any material provision of
this Agreement and, for a breach capable of cure, the other party fails to cure
such breach within thirty (30) days following written notice specifying such
breach and demanding its cure.

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



  17.4   Duties of the Parties Upon Termination. Upon termination of this
Agreement for any reason, the parties will use their best efforts to affect an
orderly and economic wind down of their supply relationship, taking into
consideration the legitimate economic interests of each party on effecting the
transition, such transition not to exceed [ * ] in duration. The parties
recognize that the best method of effecting such wind down cannot be known
presently, and agree to cooperate at the time to serve the interests of all
parties as best as is practical. In addition, upon any termination of this
Agreement, each party will return to the other party all tangible items in their
possession or under their control evidencing the Confidential Information of
such other party.     17.5   Surviving Rights. Termination or expiration of this
Agreement will not affect any other rights of the parties which may have accrued
up to the date of such termination or expiration, and, in addition, the
following provisions shall survive termination: Sections 1 (Definitions),10.5
(Non-Conforming Product), 12 (Product Warranty and
Disclaimer),13(Indemnification),14 (Intellectual Property),15 (Limitation of
Liability),16 (Confidentiality),17.4 (Duties of the Parties Upon
Termination),17.5 (Surviving Rights) and 18 (General Provisions).



18.   General Provisions



  18.1   Governing Law/Venue. This Agreement shall be governed by and construed
in accordance with the laws of the United States and the State of California as
applied to agreements entered into and to be performed entirely within
California between California residents, notwithstanding the actual residence of
the parties. Any legal action, suit or proceeding arising out of or relating to
this Agreement shall be instituted exclusively in a court of competent
jurisdiction, state or federal, located in the State of California, County of
Santa Clara, and in no other jurisdiction. The parties hereby irrevocably
consent to personal jurisdiction and venue in, and agree to service of process
authorized by, such courts. In any such action, suit or proceeding, the
prevailing party (by final and non-appealable order or judgment in its favor)
shall be entitled to recover from the non-prevailing party its reasonable legal
fees and expenses incurred in connection with such action, suit or proceeding.  
  18.2   Notices. All notices under this Agreement must be delivered in writing
by courier, electronic facsimile, electronic mail, or by certified or registered
mail (postage prepaid and return receipt requested) to the other party at its
address set forth on the first page above or as amended by notice pursuant to
this Section 18.2. If not received sooner, notice by mail shall be deemed
received five (5) days after deposit in the U.S. mails.

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



  18.3   Relationship of Parties. The parties hereto are independent
contractors. Nothing in this Agreement shall be deemed to create an agency,
employment, partnership, fiduciary or joint venture relationship between the
parties. Neither party (nor any agent or employee of that party) is the
representative of the other party for any purpose and neither party has the
power or authority as agent, employee or in any other capacity to represent, act
for, bind or otherwise create or assume any obligation on behalf of the other
party for any purpose whatsoever.     18.4   No Third Party Beneficiaries. No
party shall be deemed as a third-party beneficiary to this Agreement.     18.5  
Assignment. Manufacturer may not assign this Agreement, nor assign its rights or
delegate its obligations under this Agreement, by operation of law or otherwise,
without BUYER’s prior written consent. Any attempted assignment in violation of
this Section 18.5 shall be null and void and without effect. Subject to the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the parties and their respective successors and permitted assigns.     18.6  
Force Majeure. Except with respect to payment obligations, any delay in or
failure of performance by either party under this Agreement shall not be
considered a breach of this Agreement, and shall be excused, to the extent such
delay or failure is caused by any events in the nature of earthquakes, famines,
epidemics, other natural disasters, acts of God, war, riots, civil unrest or
other similar causes beyond the reasonable control of such party, provided that
such party gives prompt notice to the other party and uses its best efforts to
mitigate the effects of such causes.     18.7   Waiver and Amendments. All
waivers must be in writing. Any waiver of either party to enforce a provision of
this Agreement on one occasion shall not be deemed a waiver by that party of any
other provision or such provision on any other occasion. This Agreement may only
be amended by a written document signed by both parties.     18.8  
Construction. The following rule shall govern construction of this Agreement:
(a) section headings are for convenience only and are not to be used in
interpreting this Agreement; (b) as used in this Agreement, the word “including”
means “including but not limited to”; (c) in constructing the terms of this
Agreement, no presumption shall operate in favor of or against any party as a
result of its counsel’s role in drafting the terms and provisions hereof;
(d) all references to Sections refer to the Sections of this Agreement unless
otherwise indicated; (e) all capitalized terms defined herein apply equally to
both the singular and plural forms of such terms; and (f) all monetary amounts
refer to U.S. dollars unless otherwise indicated.

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



  18.9   Entire Agreement. This Agreement constitutes the entire agreement
between the parties regarding the subject matter hereof and supersedes all prior
or contemporaneous, agreements, understandings and communications, whether,
written and oral, regarding the subject matter hereof.



  18.10   Counterparts. This Agreement may be signed in several counterparts,
each of which shall constitute an original.

       In Witness Whereof, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the Effective Date.

              BUYER   Manufacturer
 
           
By:
  /s/ D. J. Dodson   By:   /s/ W. K. Chow

           
Title:
  Chief Operating Officer   Title:   V.P. Marketing

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



PROJECT APPENDICES



1.   Hydra Logistics Appendix

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



HYDRA LOGISTICS APPENDIX



    This LOGISTICS APPENDIX is made and entered into this 18th day of
September 2002 by and between ENDWAVE CORPORATION, a company incorporated in
Delaware, USA with its principal offices at 990 Almanor Avenue, Sunnyvale, CA
94085, USA (hereinafter referred to as the BUYER), and HANA MICROELECTRONICS
PUBLIC, LTD., a company incorporated in Lamphun, Thailand with its principal
office at Northern Region Industrial Estate, 101/2 Moo 4, Lamphun 51000,
Thailand (hereinafter referred to as the “MANUFACTURER”). The BUYER and the
MANUFACTURER may hereinafter be jointly referred to as the “Parties.”



   1.   SCOPE AND OBJECTIVE       This Logistics Appendix is incorporated by
reference into the Manufacturing and Supply Agreement entered into between the
MANUFACTURER and BUYER on September 18, 2002 (hereinafter referred to as “Supply
Agreement.”)       The object of this Logistics Appendix is to identify the
procedures for forecasting, ordering, shipping and invoicing the Parts listed in
Schedule 1 and to identify the procedures for supply of BUYER Supplied
Components to the MANUFACTURER.       In case of any discrepancies between the
Supply Agreement and this Logistics Appendix, the text of the Supply Agreement
shall always prevail.       This Logistics Appendix shall not create any
obligation for BUYER to purchase any particular quantity of Parts from
MANUFACTURER until a specific order has been placed for the Parts by the BUYER.
      The Parties acknowledge that this Logistics Appendix does not govern the
forecasting, ordering, shipping or invoicing logistics invoicing for any parts
other than those listed in Schedule 1.      2.   FORECASTING AND ORDERING



  2.1   FORECAST         BUYER agrees to provide in good faith a forecast of its
anticipated purchasing needs to the MANUFACTURER in order to permit the
MANUFACTURER to plan for an adequate manufacturing capacity.         The
forecasting principles for each PART governed by this Logistics Appendix are
shown in Table 2.1-1. Forecasts will typically be provided every [ * ] and will
define delivery requirements for a [ * ] period covering [ * ] from the date of
the forecast.

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Table 2.1-1 Forecasting Principles

[ * ]

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



      The forecast provided by the BUYER to the MANUFACTURER shall not be
regarded as binding upon the BUYER except for the [ * ] of the forecast.
Flexibility within the forecast is as shown below.

                         
Period of Forecast
    [ * ]     [ * ]     [ * ]    
Flexibility
    [ * ]     [ * ]     [ * ]    



      BUYER may reschedule orders by [ * ] with [ * ] and [ * ] with [ * ]
notice. Increases of [ * ] can continue for only [ * ].     2.2   ORDERING    
    A purchase order will be placed at the time a forecast is issued covering
the [ * ] of the forecast. A purchase order will be placed during the [ * ]
after the forecast has been issued covering the [ * ] of the forecast.



3.   MATERIAL



  3.1   MANUFACTURER SUPPLIED MATERIAL         Manufacturer shall be responsible
for planning, ordering, receiving, storing, and handling all material necessary
to manufacture Parts, except that material defined in Section 3.2.     3.2  
BUYER SUPPLIED MATERIAL         BUYER will supply material, including [ * ],
listed in Schedule 2. BUYER Supplied Material to support the [ * ] of the
forecast will be supplied no later than the end of the [ * ] after the forecast
is issued. Materiel to support [ * ] for the whole [ * ] of a forecast will also
be provided no later than the [ * ] after the forecast is issued.         The
MANUFACTURER must purchase material from the BUYER to support [ * ] above the
level shown in Schedule 2 at [ * ] shown in Schedule 2 on a quarterly basis.
During 4Q02 the MANUFACTURER must purchase from the Buyer at the [ * ], material
to cover [ * ] exceeding [ * ], excluding incoming [ * ], averaged across all [
* ]. BUYER SUPPLIED MATERIAL cannot be used in products other than PARTS listed
in Schedule 1 without the BUYER’S written approval.         The MANUFACTURER and
BUYER agree to periodically review and renegotiate, if necessary, both [ * ] and
material cost. Initial re-negotiation is targeted in [ * ].

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



  3.3   MATERIAL LIABILITY         The BUYER assumes liability for material
purchased by the MANUFACTURER in support of the [ * ] of a forecast only.
Material purchased by the MANUFACTURER to support the [ * ] of the forecast will
be either applied to subsequent BUYER requirements or will be purchased at cost
from the MANUFACTURER. The BUYER assumes additional liability for specific long
lead material as identified in Schedule 7.         In cases where material must
be purchased in minimum quantities that exceed material liability limits, the
BUYER will provide authorization in writing to purchase these minimum
quantities.



4.   SHIPPING



  4.1   TRANSPORTATION         PARTS will be shipped to BUYER or to BUYER’S
customer as designated by the BUYER in the Purchase Order. BUYER’s and
Customer’s forwarding agents/transportation companies are listed in Schedule 3.
    4.2   PACKING LIST REQUIREMENTS         All packaging must be barcoded as
defined in NESS 0099C60 barcode specifications. The packing list must include
information shown in Schedule 4.         Only Parts sharing the same Part
number/code may be packed together in a single package; however, the delivery
package (Master carton) may contain several separately packed single-Part
number/code packages, provided that the delivery package also conforms to the
requirements set forth in this Logistics Appendix.     4.3   DELIVERY
NOTIFICATION METHOD         The MANUFACTURER will notify the buyer and buyer’s
customer, as required, of each delivery. The information will be faxed or
emailed and will include a copy of the packing list (including product
identification, quantity, manufacturer type, serial numbers), BUYER’S purchase
order, date shipped, and AWB tracking numbers. This information will be provided
on date of shipment.



5.   RETURNED AND REJECTED MATERIAL       Defective Parts can be found upon or
after the receipt of the Parts, or during or after the use of Parts in
production. Manufacturer will provide an RMA number to authorize return of
defective material.

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



  5.1   RETURN NOTE         The BUYER or the BUYER’S CUSTOMER shall issue a
RETURN NOTE and send a copy to the MANUFACTURER. The RETURN NOTE shall include
the information shown in Schedule 5.     5.2   COMPENSATION FOR DEFECTIVE PARTS
        Compensation for defective parts rejected by BUYER or BUYER’S CUSTOMER
shall be as defined in the Manufacturing and Supply Agreement 10.5 Credits.    
5.3   RETURN OF DEFECTIVE PARTS         BUYER or BUYER’S CUSTOMER shall return
the defective Parts to MANUFACTURER via its preferred carrier and the expense
shall be billed directly to [ * ].



6.   INVOICING       The invoice shall include Information shown in Schedule 6.
  7.   TERMS OF DELIVERY       Terms of delivery between BUYER, BUYER’S
Customer, and MANUFACTURER are [ * ].   8.   REPORTING OBLIGATIONS OF
MANUFACTURER       In addition to metrics and reports required by paragraph 7.8
of the Manufacturing and Supply Agreement, MANUFACTURER shall submit the
following reports to the BUYER:

             
TYPE OF REPORT
    REPORTING FREQUENCY    
Delivery Accuracy
    Weekly    
[ * ] and Material Usage
    Every 2 Weeks    
Inventory Levels
    Weekly    



9.   FINAL PROVISIONS



  9.1   AMENDMENTS         Any modifications or amendments to the text of this
Logistics Appendix must be made in writing and signed by authorized
representatives of both Parties. However, the Parties acknowledge that the
Schedules are intended to be revised periodically and to the extent that such
revisions do not conflict with the terms of the Supply Agreement or the
Logistics Appendix, updated versions of Schedules may be issued upon the

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



      signatures of authorized representatives of both Parties and without
requiring a formal amendment either to this Logistics Appendix or to the
Purchase Agreement.         BUYER authorized representatives are:

Chief Executive Officer
Chief Operating Officer
Vice President/Director of Manufacturing and Operations



      Manufacturer authorized representative is:

Chief Operating Officer
Vice President of Operations
Vice President of Marketing and Sales



  9.2   TIME ZONE         All times specified in this Logistics Appendix are
based on BUYER’s time zone.     9.3   VERSION         This version upon
signature of both Parties, below, cancels and supercedes all prior versions of
this Logistics Appendix or any forecast or commitment schedules issued with
regard to the Parts covered by this Logistics Appendix.

              BUYER:   MANUFACTURER:
 
            ENDWAVE CORPORATION   HANA MICROELECTRONICS
 
           
By:
      By:    

           
 
           
Name:
      Name:    
 
            Title:   Title:
 
            Date:   Date:

____________________

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 